ANDERSON, Justice
(concurring).
I join in the majority opinion but write separately to note my concerns about the way certain evidentiary matters were handled at trial. The majority opinion notes, but properly says very little about, a pretrial agreement between the defense and prosecution to “stay totally away from” certain issues including Catholic doctrine. The record, however, contains detailed discussions about Catholic theology, including testimony about celibacy requirements for priests, admission of which into evidence appears to be inconsistent with the pretrial agreement or irrelevant to this criminal prosecution, or both. I agree that the admission of this evidence does not amount to excessive entanglement, and whether it is some form of trial error is, of course, not before our court on this appeal. But of concern is that we have now been presented, for the second time, first in Bussmann and now here, with a record that contains, at a minimum, unnecessary exploration of theological detail in a criminal sexual conduct prosecution and that, in turn, in the appropriate case, may raise questions about the fairness of the underlying trial. See generally State v. Bussmann, 741 N.W.2d 79 (Minn.2007).